Citation Nr: 0324934	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-08 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel




REMAND

On August 21, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Make arrangements with the appropriate VA medical 
facility for the veteran to be afforded the following 
examination: 
a.	An orthopedic examination to determine whether the 
veteran's current tear of the medial meniscus of 
the right knee is related to the right knee 
treatment documented in the veteran's service 
medical records.  Please have the examiner address 
the following:
i.	The veteran's service medical records 
(specifically the ones marked with white tabs 
on the right hand side of the claims file 
located in the service medical records 
envelope).  Please have the examiner read both 
sides of the tabbed service medical records, 
which note that the veteran had a "right leg 
knot", chondromalacia, and crepitus of the 
right knee.
ii.	Subsequent post-service medical evidence, to 
include a handwritten March 2000 private 
medical record in which the doctor (the 
doctor's name is illegible) indicates that the 
right knee disorder "could" be related to 
service, as well as an August 2000 medical 
opinion in which Lowell F. Stonecipher, M.D., 
diagnoses a medial meniscus tear of the right 
knee based on a magnetic resonance imaging 
(MRI) scan.  Dr. Stonecipher also opined that 
the veteran's current right knee disorder was 
not related to service, but he did not cite 
the basis of his opinion.  These records are 
marked with green tabs on the right hand side 
of the claims folder.  
iii.	After reviewing the relevant evidence in the 
claims file and examining the veteran, the 
examiner is requested to render an opinion as 
to whether it is likely, unlikely or at least 
as likely as not that the etiology of any 
right knee disorder the examiner may determine 
to be present is related to the veteran's 
right knee treatment documented in the service 
medical records.  
iv.	If the examiner determines that the veteran 
did have a right knee disability during 
service, the examiner is requested to render 
an opinion as to whether it is likely, 
unlikely or at least as likely as not that the 
etiology of any right knee disorder pre-
existed the veteran's active duty service from 
January to February 1980.
v.	If the examiner believes that the evidence 
indicates that the veteran's right knee 
disorder preexisted service, the examiner is 
requested to render an opinion as to whether 
it is likely, unlikely or at least as likely 
as not that the preexisting right knee 
disorder  (1) increased in over-all severity 
during service, and (2) if there was an 
increase in severity during the veteran's 
active duty service from January to February 
1980, was such increase due to the natural 
progress of the disease.  [An exacerbation of 
symptoms that resolved is not considered to be 
an increase in the over-all severity of the 
underlying pathology.]  If the examiner finds 
that a preexisting right knee disability 
increased in severity during service beyond 
the natural progress of the disease, then it 
is requested that he or she offer an opinion 
as to extent of disability the veteran has due 
to such increase during service. 
The rationale for all opinions expressed must also be 
provided.  Send the claims folder to the examiner for 
review.

2.	After the development requested above has been 
completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





